EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ankur Garg, Registration No. 62,463, on March 11, 2022 to obviate any potential issues, and to put the claims in condition for allowance.
	The application has been amended as follows:
	IN THE CLAIMS
Please amend claim 9 as follows:
3.	Claim 9 (Currently Amended),
	At line 7, replace “one a first” with “a first one”.
Reasons for Allowance
4.      	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 12/09/2021 and claims 1–20 are now in condition for allowance.
         The following is an Examiner’s statement of reasons for allowance.
As Applicants pointed in the response, art of record, Bornhoevd, Goldman, or Saenz, does not teach and/or fairly suggest at least the limitations of:

             Therefore, all pending claims 1–20 are in condition for allowance.
             	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193